Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1740 Page 1 of 14



    1    James T. Ryan, Esq. (SBN 210515)
    2    JAMES T. RYAN, P.C.
         1110 Glenville Dr. # 307
    3    Los Angeles, California 90035
    4    Tel: 310.990.2889
         Email: jr@jamestryan.com
    5
    6    For Plaintiff LA JOLLA SPA MD, INC.
    7
    8                         UNITED STATES DISTRICT COURT
    9                        SOUTHERN DISTRICT OF CALIFORNIA
   10
         LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
   11
   12          Plaintiff,                    DECLARATION OF PETER J. PFUND
                             vs.             SUBMITTED IN CONNECTION WITH
   13                                        OPPOSITION TO MOTION FOR
         AVIDAS PHARMACEUTICALS,             DISMISSAL UNDER F.R.C.P. 12(b)(1)
   14    LLC, a limited liability company;   AND 12(b)(6), OR IN THE
         and DOES 1 through 10 inclusive,    ALTERNATIVE, FOR SUMMARY
   15                                        JUDGMENT UNDER F.R.C.P. 56
   16          Defendants.
                                             Judge: Hon. Michael M. Anello
   17                                        Date: August 19, 2019
                                             Time: 2:30 p.m.
   18                                        Courtroom: 3D
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             1
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1741 Page 2 of 14



    1                         DECLARATION OF PETER J. PFUND
    2
    3           I, Peter J. Pfund, declare as follows:
    4         1.     I am Plaintiff La Jolla Spa MD, Inc.’s former attorney, who was
    5   primarily responsible for representing Plaintiff since on or about April 18, 2018,
    6   when The Law Office of Stephen M. Tornay substituted in as counsel of record for
    7   Plaintiff, until on or about November 1, 2018. I have personal knowledge of the
    8   following facts.
    9         2.     On April 19, 2018, the Court issued its Scheduling Order Regulating
   10   Discovery and Other Pre-trial Proceedings (Doc. No. 24). Among other things, the
   11   Court ordered: “The 30-day discovery response lines set forth in the Federal Rules
   12   of Civil Procedure are shortened to 15 days.” (Id. at ¶6.) The Scheduling Order
   13   required fact discovery to be completed by June 18, 2018. (Id.)
   14         3.     On May 16, 2018, on behalf of Plaintiff, I mail served the first set of
   15   requests for admission (“RFAs”) on then counsel of record for Defendant Avidas
   16   Pharmaceuticals, LLC (“Avidas”), Gary K. Brucker. Attached as Exhibit 1 is a true
   17   and correct copy of the RFAs I served accompanied by the proof of service.
   18         4.     On June 7, 2018, Mr. Brucker filed a Declaration in his Motion to
   19   Withdraw as Counsel. In it, he confirmed receipt of the RFAs. (Doc. No. 27-2,
   20   ¶8.) According to his Declaration, Mr. Brucker gave Ms. Julie Chovanes a copy of
   21   the discovery I served, reminded her of the expedited discovery deadlines and
   22   sought her confirmation that she would handle the discovery responses. Ms.
   23   Chovanes responded affirmatively. (Id.)
   24         5.     Based on the date of mailing and the Scheduling Order, Avidas’
   25   responses to the RFAs were due no later than June 5, 2018.
   26         6.     Fifteen days after the deadline, on June 20, 2018, Ms. Chovanes, who
   27   was not then counsel of record for Avidas, email served untimely responses to the
   28   RFAs on behalf of Avidas, most of which were objections or denials. Attached as

                                                   2
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1742 Page 3 of 14



   1   Exhibit 2 is a true and correct copy of A vidas' responses to the RF As with the
   2   Certificate of Service indicating the date and manner of service.
   3         7.     I did not grant Avidas an extension on the June 5, 2018 deadline to
   4   respond to the RF As. I believe the responses were untimely.
   5         I declare the foregoing under penalty of perjury under the laws of the United
   6   States. Executed on July   fj_, 2019 at Newport Beach, California.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20
 21
 22
 23
 24
 25
 26
 27
  28

                                                 3
           Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1743 Page 4 of 14

..,

       1     LAW OFFICES OF Stephen M. Tornay
             Stephen M. Tornay - SBN: 170132
       2     Peter J. Pfund - SBN: 97803
             5 Hutton Centre Drive
       3     Suite 700
             Santa Ana, CA 92707
       4
             Telephone:     (714) 835-7000
       5     Facsimile:     (714-908-7600
       6     Attorney for Plaintiffs
       7

       8                             UNITED STATES DISTRICT COURT

       9                           SOUTHERN DISTRICT OF CALIFORNIA

      10
      11     LA JOLLA SPA MD, INC., Dianne York)        CASE NO.:17-cv-1124-MMA(WVG)
                                                    )
      12
                                      Plaintiffs,   ~   Plaintiff La Jolla Spa MD Inc
      13     vs.                                        Request for Admissions to
                                                    )
                                                    )   Defendant Avid.as
      14     AVIDAS PHARMACEUTICALS, LLC,           )   Pharmaceuticals, LLC
                                                    )
      15                Defendant.

      16
            __________________                      )
                                                    )


      17

      18     PROUNDING PARTY:    LA JOLLA SPA MD INC.
      19
                                              ..
      2O     RESPONDING PARTY: AVIDAS PHABMACEUTICALS, LLC

      21
             SET NO.: ONE
      22
      23
      24     Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure

      25     La Jolla Spa MD Inc. or propounding party requests that defendant
      26     Avidas Pharmaceuticals LLC hereinafter Avidas or responding party
      27     respond to these requests for Admission and return the same to Peter
      28
                                                    1

                     PLAINTIFF LA JOLLA SPA 'MD INC. REQUEST FOR PRODUCTION SET ONE
                                             EXHIBIT 1
     Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1744 Page 5 of 14




 1     J. Pfund at the Law offices of Peter J. Pfund located at 4675

 2    MacArthur Court Ste. 550 Newport Beach, CA 92660, within thirty (30)
 3    days from the date of service of this request.
 4

 5                               REQUESTS FOR ADMISSIONS

 6    Request for Admission no. 1:
 7

 8    Admit that the sales and distribution agreement attached hereto is a

 9     true and correct copy of the sales and distribution agreement entered

10     into by Avidas    and the receiver MD Close.
11

12

13    Request for Admission no. 2:

14

15    Admit that the Know How and Trademark License and Purchase Agreement
16     attached hereto is a true and correct copy of the Know How and
17
       Trademark License and Purchase Agreement entered into by Avidas and
18
       the receiver MD Close.
19

20
      Request for Admission no. 3:
21

22    Admit that on or about·May 8, 2014 Avidas cancelled the two attached

23     agreements.

24
      Request for Admission no. 4:
25

26    Admit that Avidas or their agents or third party distributors never
27     returned any unsold product to the Plaintiff La Jolla Spa MD Inc.
28
       after May 8, 2014.
                                              2

               PLAINT~FF LA JOLLA SPA MD INC. REQUEST FOR PRODUCTION SET ONE
                                     EXHIBIT 1
     Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1745 Page 6 of 14




 1     Request for Admission no. 5:

 2
 3
 4     Admit that the phone number 877-970-3376 was an Avidas Phone number

 5     which was attached by a label to all Vitaphenol products sold by
 6     Avidas or any third party distributors through the attached two
 7
       agreements.
 8

 9

10     Request for Admission no. 6:
11

12
13     Admit that you and Innovative Fulfillment Solutions         have after
14     cancellation of the two attached contracts failed to return to the
15     Plaintiff La Jolla Spa MD Inc. the following:

16
17     1. The Vitaphenol trademark
18     2. The remaining unsold inventory of Vitaphenol
19     3. The Vitaphenol trade show booth
20     4. The data and information that Plaintiff relies on to make all of
21     the claims and representations regarding the Vitaphenol products
22     5. The vitaphenol electronic Portable Document Format(PDF files).
23     6. The Vitaphenol Quark fil~s, Illustrator files, JPEG files, and hig

24     resolution files
25     7. All of the Vitaphenol literature and promotional materials

26
27
28     II
                                              3

               PLAINTIFF LA JOLLA SPA MD INC. REQUEST FOR PRODUCTION SET ONE
                                     EXHIBIT 1
     Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1746 Page 7 of 14



 1     Request for Admission no. 7:

 2

 3

 4     Admit that Vitaphenol products are being sold to the public by third
 5     party distributors from May 8, 2014 to the present.

 6

 7     Request for Admission no. 8:

 8

 9     Admit that all remaining Vitaphenol product is now expired, unhealthy,

10     and dangerous for use by consumers.
11

12     Request for Admission no. 9:

13

14     Admit that Avidas has not recalled Vitaphenol products since May 8,
15     2014

16

17
18

19     Dated May 16, 2018
20

21

22

23

24

25

26

27

28
                                              4

               PLAINTIFF LA JOLLA SPA MD INC. REQUEST FOR PRODUCTION SET ONE
                                     EXHIBIT 1
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1747 Page 8 of 14



                                            VERIFICATION ( C.C.P. 446 AND 2015.5)

 STATE OF CALIFORNIA, COUNTY OF ORANGE
    I have read the foregoing__ _ _ _ _ _ _ __ _ _ _ __ __ __ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __
    - - - - -- - - - -- - - - - - - - - -- - - - - -- - - - - - - - - - - - -and know its
    contents.
                                      □ CHECK APPLICABLE PARAGRAPHS


 D    I am a party to this action . The matters stated in the foregoing document are true of my own knowledge, except as to those
      matters which are stated on information and belief, and as to those matters, I believe them to be true.
 D    I am D an officer D a partner _ _ _ _ _ __ D a ______ _ _ __ of


      a party to this action, and am authorized to make this verification for and on its behalf, and I make this verification for that
      reason.
 D    I am informed and believe and on that ground allege that the matters stated in the foregoing document are true.
 D    The matters stated in the foregoing document are true of my own knowledge, except as to those matters which are stated
      on information and belief, and as to those matters, I believe them to be true.
 D    I am one of the attorneys f o r - - - - - - - -- -- - - - -- - -- - - - - - - -- - - - -- - , a
      party to this action. Such party is absent from the county of aforesaid where such attorneys have their offices, and I make
      this verification for and on behalf of that party for that reason. I am informed and believe and on that ground allege that
      the matters stated in the foregoing document are true.
      Executed on (date)_ _ _ _ _ __ _ _ _ __                   , at _ _ _ _ _ _ _ __ _ _ __ _ _ __ __ , California.
      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


                 T ype or Print N ame                                                                   Si gnature
                                                         PROOF OF SERVICE
                                                         CCP IO l 3a{3) Revised 5/ 1/88
 STATE OF CALIFORNIA, COUNTY OF ORANGE .
       I am employed in the County of Orange .                                                                     , State of
       California. I am over the age of 18 and not a party to the within action; my business address is
        4675 MacArthur Court Ste. 550 Newport Beach, CA 92660
       On (date) May 16, 2018                 , **I served the foregoing document described as _ _ _ _ _ _ __ _ _ _ _ __
       Request       for  Admissions                         on the interested parties                                   in this action
 D by placing the true copies thereof enclosed      in sealed envelopes addressed as stated on the attached mailing list:
 liZf by placing D the ori _ginal liZf a true copy thereof enclosed in sealed envelopes addressed as follows:
      see attached list



 liZf BY MAIL
      liZf *I deposited such envelope in the mail at_N_e_wp  ~ o_r_t__B_e_a_c_h__C_A_ _ _ __ _ _ __ __ _ __ , California.
           The envelope was mailed with postage thereon fully prepaid.
      D As follows : I am " readily familiar" with the firm's practice of collection and processing correspondence for mailing.
            Under that practice, it would be deposited with the U.S. Postal Service on that same day, with postage thereon fully
            prepaid at Newport Beach, CA                                              , California in the ordinary course of business. I am
            aware that on motion of the party served, service is presumed invalid if postal cancellation date or postage meter date
            is more than one day after date of deposit for mailing in affidavit.
      Executed on (date) April          , 2017            , at_S_a_n             _ e_n_t_e---'--,- - - -- -- ---+- -"<-- - ' California.
                                                                    _ _C.,.£:lle~m
       I declare under penalty of perjury under the laws of the State o.f ali ornia that the :;rrn-, vt>.t1"1

       Peter J. Pfund
         Type or Print Name

 • (BY MAIL. SIGNATURE MUST BE OF PERSON DEPOSITI NG ENVELOPE IN MA IL SLOT, BOX OR BAG)
 ••FOR PERSONAL SER VICE, SIGNATURE MUST BE TH AT OF MESSENGER)

 96 7 (Rl /98)
                                                                                                                     www. CalCourtFo rms .com


                                                        EXHIBIT 1
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1748 Page 9 of 14




  Proof of Service list   La Jolla Spa MD v Avidas etc.



  Gary K Brucker Jr.

  Lewis BrisBois BisGaard & Smith LLP

  701 B Street Ste. 1900

  San Diego, CA 92101




                                               EXHIBIT 1
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1749 Page 10 of 14




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LA JOLLA SPA MD, INC.,                              Case No.: 17-CV-1124-MMA(WV G)
12                                      Plaintiff,
                                                         Defendant's A vidas Pharmaceuticals,
13   V.                                                  LLC 's Responses to Plaintiff's Requests
                                                         for Admission
14   A VIDAS PHARMACEUTICALS , LLC,
15                                   Defendant.

16
17   Request for Admission no. 1:

18   Admit that the sales and distribution agreement attached hereto is a true and correct copy
19
20   of the sales and distribution agreement entered into by A vidas and the receiver M D

21   Close.

22   Response to Request for Admission no. 1:
23
     Defendant is unable to admit or deny as there was no agreement attached to the service
24
25   copy of this document and so defendant does not know what document plaintiff is

26   referring to.
27
28
                                                     1

                                       EXHIBIT 2
                                                                                17-CV-1124-MMA(WVG)
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1750 Page 11 of 14




 1

 2 Request for Admission no. 2:
 3
 4   Admit that the Know How and Trademark License and Purchase Agreement attached

 5   hereto is a true and correct copy of the Know How and Trademark License and Purchase

 6   Agreement entered into by A vidas and the receiver M D Close.
 7
 8   Response to Request for Admission no. 2:

 9   Defendant is unable to admit or deny as there was no agreement attached to the service
10
     copy of this document and so defendant does not know what document plaintiff is
11
12   referring to.

13
14
     Request for Admission no. 3:
15
16   Admit that on or about May 8, 2014 Avidas cancelled the two attached agreements.

17   Response to Request for Admission no. 3:
18
     Defendant is unable to admit or deny as there were no agreements attached to the service
19
20   copy of this document and so defendant does not know what document plaintiff is

21   referring to.
22
23
24   Request for Admission no. 4:

25   Admit that Avidas or their agents or third party distributors never returned any unsold

26   product to the Plaintiff La Jolla Spa MD Inc. after May 8, 2014.
27
28
                                                  2

                                       EXHIBIT 2                            l 7-CV-1124-MMA(WVG)
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1751 Page 12 of 14




 1   Response to Request for Admission no. 4:
 2
     Defendant objects to this request as it is confusing. The "product" is undefined and so
 3
 4   Defendant is unable to understand what plaintiff is seeking. Moreover, there is no

 5   context for the word "return" and defendant objects to the request as it is confusing on
 6
     that basis as well. Finally, defendant denies the request because as far as reasonable
 7
 8   inquiry has revealed defendant is unable to admit or deny the request.

 9
10
     Request for Admission no. 5:
11
12   Admit that the phone number 877 - 970 - 3376 was an Avidas Phone number which was

13   attached by a label to all Vitapheriol products sold by A vidas or any third party
14
     distributors through the attached two agreements.
15
16   Response to Request for Admission no. 5:

17   Defendant is unable to admit or de~y as there are no agreements attached hereto.
18
19
20   Request for Admission no. 6:

21   Admit that you and Innovative Fulfillment Solutions have after cancellation of the two

22   attached contracts failed to return to the Plaintiff La Jolla Spa MD Inc. the following:
23
           1. The Vitaphenol trademark. ·
24
           2. The remaining unsold inventory ofVitaphenol.
25         3. The Vitaphenol trade show booth.
           4. The data and information that Plaintiff relies on to make all of the claims and
26         representations regarding the Vitaphenol products.
27         5. The Vitaphenol electronic Portable Document Format (PDF files).
28
                                                   3

                                        EXHIBIT 2                             17-CV-1124-MMA(WVG)
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1752 Page 13 of 14




 1         6. The Vitaphenol Quark files, Illustrator files, JPEG files, and high resolution
           files.
 2
           7. All of the Vitaphenol literature and promotional materials.
 3
 4   Response to Request for Admission no. 6:

 5   Defendant is unable to admit or deny as there are no contracts attached hereto. Defendant
 6
     objects to this request. Moreover, there is no context for the word "failed to return", it is
 7
 8   confusing and defendant objects to the request on that basis as well. Finally, defendant

 9   denies the request because as far as reasonable inquiry has revealed defendant is unable
10
     to admit or deny the request.
11
12
13   Request for Admission no. 7 : ··

14   Admit that Vitaphenol products are being sold to the public by third party distributors
15
16   from May 8, 2014 to the present.

17 Response to Request for Admission no. 7:
18   After reasonable inquiry defendant' is unable to admit or deny the request, therefore it is
19
20   denied.

21

22   Request for Admission no. 8:
23
     Admit that all remaining Vitaphenol product is now expired, unhealthy, and dangerous
24                                      •.
25   for use by consumers.
26
     Response to Request for Admission no. 8:
27
28
                                                   4

                                        EXHIBIT 2                              17-CV-1124-MMA(WVG)
Case 3:17-cv-01124-MMA-WVG Document 97-3 Filed 08/05/19 PageID.1753 Page 14 of 14




 1   After reasonable inquiry defendant is unable to admit or deny the request, therefore it is

 2   denied.
 3
 4
 5   Request for Admission no. 9:
 6
     Admit that A vidas has not recalled Vitaphenol products since May 8, 2014.
 7
 8 Response to Request for Admission no. 9:

 9   Defendant does not understand the word "recall", it is confusing and defendant objects to
10
     the request on that basis. Moreover, after reasonable inquiry defendant is unable to admit
11
12   or deny the request, therefore it is denied.

13
14
     Respectfully,
15
     Julie Chovanes, Esq.
16   Counsel for Defendant A vidas Pharmaceuticals, LLC
17
18
                                              Certificate of Service
19
20   I hereby certify these Responses to Requests for Admission were served by email on Peter Pfund,

21   counsel for Plaintiff, on Wednesday, June 20, 2018.

22   Isl Julie Chovanes, Esq..
23
24
25
26
27
28
                                                           5

                                           EXHIBIT 2                                 17-CV-1124-MMA(WVG)
